Citation Nr: 1033667	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than December 1, 2005, 
for the grant of service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, a friend, and a translator


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1941 to 
August 1942.  He died in August 1942.  The appellant was married 
to the Veteran at the time of his death.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in a Japanese prisoner of war camp in 1942.

2.  The appellant was married to the Veteran at the time of his 
death.

3.  The appellant subsequently remarried for many years.

4.  The appellant's second marriage ended when her second husband 
passed away in October 2002. 

5.  The appellant attempted to file for DIC in 1974.

6.  In 1974 the appellant was married to someone other than the 
Veteran.

7.  The appellant failed to respond to VA's requests for 
information, and her claim in 1974 is considered abandoned.

8.  The appellant's claim for reinstatement of DIC benefits was 
received in November 2005, and no document received before that 
is considered to be an informal claim for DIC.


CONCLUSION OF LAW

Criteria for an effective date earlier than December 1, 2005 for 
the award of service connection for the cause of the Veteran's 
death have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.152, 3.155, 3.158, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective date

A brief factual history of this most unusual case is in order.  
The Veteran died in 1942 in a Japanese Prisoner of War camp after 
contracting dysentery.  Many of the records in the Philippines 
were destroyed.  However, through affidavits and other evidence, 
it was later determined that the appellant had been married to 
the Veteran at the time of his death.  This investigation was 
undertaken to determine whether the appellant was entitled to the 
Veteran's life insurance.  It does not appear that the appellant 
ever filed for DIC or any other benefit through VA at that time.  

Several years later, the appellant appears to have remarried, 
although it is unclear whether this was a marriage officially 
recognized and documented by the government or was a union that 
was created through local custom.  Regardless, the appellant 
lived with this second man, MCB, for a number of years and had 
five children with him.  MCB passed away October [redacted], 2002.

In January 1974, the appellant apparently submitted a claim for 
DIC.  A letter was sent to her explaining DIC benefits and 
requesting certain required information including proof of her 
marriage to the Veteran.  A follow-up letter was sent in August 
1974 requesting additional information from the appellant such as 
whether she was married to another man.  The appellant did not 
respond. 

Generally where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action will 
not be taken unless a new claim is received.  Furthermore, should 
the right to benefits be finally established, benefits based on 
such evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158.

As such, to the extent the appellant filed a claim in 1974 she 
abandoned that claim.  Regardless, the appellant was remarried in 
1974 and would not have been eligible at that time.

In November 2005, the appellant applied for DIC benefits.  It is 
noted that restoration of the appellant's benefits was not in 
order, as she had never applied for them in the first place.  
Nevertheless, as the appellant qualified as the Veteran's spouse 
at the time of his death, and because she was no longer married, 
the appellant met the criteria for DIC (namely service connection 
for the cause of the Veteran's death under 38 U.S.C.A. § 1310) 
and her claim was granted in May 2007, with the benefit award 
commencing the first day of the month after her claim was 
received (e.g. December 2005) as prescribed by VA regulations.  

The appellant appealed this decision, arguing that the effective 
date should be the date of her second husband's death in October 
2002.  She has argued that she does not read or write in English 
and she was unaware of her entitlement.

Regulations provide that generally the effective date of an 
evaluation and award of dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.

The regulations do provide that when a spouse's remarriage is 
terminated due to the death of the new spouse, then the effective 
date will be the date of death if a claim is filed within 1 year 
after that date; otherwise the effective date will be the date of 
receipt of claim.  38 C.F.R. § 3.400(v)(3).  

In this case, the evidence shows that the appellant's second 
husband (MCB) died in October 2002.  The appellant's claim was 
received in November 2005.  As such, more than 1 year had elapsed 
between the death of the second husband and the filing of the 
appellant's claim.  As such, the earliest effective date that may 
be awarded is the date the claim was received, which was the date 
awarded to the appellant.

Although the Board is sympathetic toward the appellant, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.  The Board is without authority to 
grant benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).  Thus, while the appellant may very well have been 
unaware of the benefits available, this fact alone is not a 
permissible reason to grant an earlier effective date.
As such, the criteria for an earlier effective date have not been 
met, and the appellant's claim is therefore denied.

II.  Duties to Notify and Assist 

The agency of original jurisdiction (AOJ) has a duty to notify 
the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) of how to substantiate her claim.  The appellant was 
sent letters in November and December 2005.  The notice explained 
the relative burdens of VA and the appellant, relating the 
information and evidence that VA would seek to provide and that 
which she was expected to provide.

The 2005 letters provided the notice required for the initial 
claim of for DIC benefits, and DIC benefits were established.  
The appellant then appealed the initial effective date assigned.  
In cases such as this, where DIC has been granted and an 
effective date has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  That burden has not been met.  Neither the appellant nor 
her representative alleges such prejudice in this case. 
Therefore, no further notice is needed.  Regardless, the 
appellant has continued to submit evidence and argument, and 
waived RO consideration of that evidence.  The Board finds that 
the appellant has been adequately notified of the information and 
evidence necessary to substantiate her claim for an earlier 
effective date, and has not been prejudiced.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The appellant 
testified at a hearing before the Board, and the Board has not 
been put on notice that any evidence exists that would assist the 
appellant's claim.  As such, the Board concludes that the duty to 
assist has been fulfilled.


ORDER

An effective date earlier than November 2005 for the 
establishment of service connection for the cause of the 
Veteran's death is denied.


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


